Title: From George Washington to Joseph Wright, 10 January 1784
From: Washington, George
To: Wright, Joseph



Sir,
Mount Vernon 10th Jan. 1784

When you have finished my Portrait, which is intended for the Count de Solms, I will thank you for handing it to Mr Robert Morris, who will forward it to the Count de Bruhl (Minister from his Electoral Highness of Saxe at the Court of London) as the Channel pointed out for the conveyance of it.
As the Count de Solms proposes to honor it with a place in his collection of Military Characters, I am perswaded you will not be deficient in point of execution. Be so good as to forward the cost of it to me, & I will remit you the money. Let it (after Mr Morris has seen it) be carefully packed to prevent injury. With great esteem—I am Sir, Yr Most Obedt Servant

Go: Washington

